Title: To George Washington from William Lewis, 7 March 1791
From: Lewis, William
To: Washington, George



Sir,
Philada 7th March 1791.

The interesting nature of the following business will I hope apologize for my troubling you respecting it. On Saturday last, I received Information that several Persons were on some account or other, confined in the Jail of this City, and that one of them, of the name of Henry Smith, had informed the Attorney General of this State, that he, with two or three of his Fellow Prisoners, and several other persons who are now at large in the different States, had been employed for a considerable time past in counterfeiting the Certificates of the United States, and in passing them as genuine. In consequence of this, I called on the Attorney General, and found from the communications which had been made to him, and some papers which he shewed me, that there was but little room to doubt of the truth of Smith’s Information. He added that Smith was willing to mention the Names of all the Offenders, with the places, where they are to be found, provided that he was assured of being perfectly indemnified.
I this morning called at the Jail, and had some private Conversation with Smith. I found him very willing to disclose the whole Business, on the above Terms, and indeed he went so far as to offer to shew me several of their original Papers, which he said would establish the whole of his account. As I was not authorized to give him any assurance of a Pardon, I thought this would be going too far, until I should know your Pleasure respecting it. He says, that two or three of the Offenders are now in Jail with him; that another is at large in this City, that some have gone off since he was apprehended, and that others are dispersed through the different States. It is certainly of importance that immediate Steps should be taken, for apprehending such daring Offenders, before they have a knowledge of Smith’s Discovery. I

therefore submit to your superior Judgment, whether it will be proper for such assurances to be given to Smith as he requires.
If this is done, he may be immediately examined before a Judge, and the necessary steps be taken for securing his Confederates, though without his assistance I am afraid that Justice will be eluded. I have the honor to be with the greatest Esteem Your mo: Obt & mo: hble Servt

Wm Lewis

